STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

SOUTHEAST            INVESTMENTS,          INC.                                 NO.     2021    CW   1345


VERSUS


PAULA      BRAUD       GUZZARDO,         NICK

J.   GUZZARDO          AND      SUGAR' S    AUTO
                                                                                 JANUARY       31,   2022
SALES,      INC.




In   Re:             James       Kuhn,      applying          for     supervisory        writs,        19th
                     Judicial         District       Court,     Parish     of    East    Baton       Rouge,

                     No.     492328.




BEFORE:              LANIER,      WOLFE,       AND   HESTER,    JJ.


        WRIT         DENIED.


                                                       WIL

                                                       CHH


        Wolfe,         J.,      would    not    consider      the   writ   application.




COURT      OF       APPEAL,      FIRST     CIRCUIT

                v




      DEPUTY          CL   RK    OF   COURT

                FOR    THE      COURT